DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 29, 2021, and any subsequent amendments.
Claims 1-18 stand rejected.  Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the prior objections withdrawn.  New objections arise based upon the amended drawings and are detailed below.
Specification
The Abstract and the specification have been amended and the objections withdrawn.
Claim Objections
Claims 4, 5, 7-9, and 16-18 have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-18
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
As to Applicant's argument that Slepicka and Sebestyen do not disclose certain features (Remarks, Page 12 / Paragraph 4 (hereinafter "Pg/Pr"), Pg12/Pr1), Applicant 
As to Applicant's argument regarding Figure 8C of Parsons (Remarks, Pg12/Pr4), that drawing was not cited in the prior Office action.
As to Applicant's argument that Parsons discloses a system that measures resistance across a valve (Remarks, Pg12/Pr4), Applicant has admitted that the prior art teaches the claimed measurement upstream and downstream of a membrane valve (see MPEP 2129, Admissions by Applicant Constitute Prior Art).
As to Applicant's argument regarding Figure 4B of Meyers (Remarks, Pg13/Pr1), that drawing was not cited in the prior Office action.
As to Applicant's argument that the prior Office action selectively chose features from the cited prior art (Remarks, Pg13/Pr2), the prior Office action identified reasons the cited prior art references are analogous and specific reasoning appears again below.  Further, "[i]n a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist," Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550 (CCPA 1979).
Applicant argues that a membrane valve could not be found disclosed by Slepicka (Remarks, Pg13/Pr2).  First, the meaning of the limitation "membrane valve" is not clear as detailed below.  Second, under the interpretation adopted for purposes of examination, Slepicka discloses a membrane valve (Pr11,32,62,96 (note leak detection of valve), Pr37,80 (note pumping/valve cassette 50)).
As to Applicant's argument that Slepicka does not disclose electrodes 102a and 102b on either side of a valve and operate independently (Remarks, Pg13/Pr12-Pg14/Pr1), Slepicka has not been relied upon for this side-related limitation either in the prior Office action or in the rejections detailed below and independent operation or not is not a claimed limitation.  Moreover, Slepicka indicates the electrodes have functional flexibility such that the electrodes "can be part of different fluid flow structures" (Pr62).
In response to Applicant's argument that Parsons and Meyers are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem faced by the Applicant is a valve leak detection system (Title) and Parsons relates to valve leak detection (Abstract) while Meyers relates to leak detection of multiple types of devices (Pr80).
In response to Applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which Applicant relies (i.e., robust technical requirements (Pg14/Pr1)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Applicant's argument that other references do not make up for deficiencies of Slepicka, Parson, Meyers, and Sebestyen (Remarks, Pg14/Pr3), as noted above and again in the rejections below no such deficiencies exist.
Response to Amendment
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figure 17 should be provided with descriptive labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 17, and 18 each recite a "membrane valve" yet no membrane valve has been identified in the drawings or specification as filed.
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 each recite a "membrane valve" yet the term is not defined by the claims, in the specification, or drawing such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term will be interpreted as a valve.
Claim 16 recites "at least one valves [sic]" yet Claim 1 from which the claim depends recites only a singular valve thus leaving unclear which valves are referenced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slepicka, et al., U.S. Publication No. 2009/0012452 (hereinafter "Slepicka") in view of Parsons, et al., U. S. Patent No. 7,383,721 (hereinafter "Parsons) and further in view of Meyers, U.S. Publication No. 2010/0454741 (hereinafter "Meyers").
Applicant's claims are directed towards a device and method.
Regarding Claims 1-3, 6-14, and 16, Slepicka discloses a valve leak detection system comprising a membrane pump defining a flow path (Fig. 2, item 50, Pr37) arranged to be opened and closed by at least one membrane valve (Figs, 2, 14, Pr39,100 (noting details of pumping/valve cassette 50 seen in Figs. 12-15); see also 112(b) analysis above), a measuring device (Figs. 2, 3A, 12, items 102a, 102b, Pr45,55,58-59,63); a comparator (Fig. 3A, item 16, Pr47-48); and a signal generator (Fig. 3A, item 72, Pr61,63), wherein: the measuring device is configured to determine a conductivity value between a first point and a second point on the flow path of the membrane pump (Pr21,39,59), the comparator is configured to continuously monitor the conductivity value (Pr47-48), and the signal generator is arranged to provide an output signal when the conductivity value is indicative of a valve leak condition (Pr11,50,96).
Slepicka does not disclose the first point being arranged upstream of the at least one membrane valve and the second point being arranged downstream of the at least one membrane valve, the measuring device measures the conductivity value across the at least one membrane valve when the at least one membrane valve is closed, or a set number of measurements within a predetermined window.
Regarding Claims 17 and 18, Slepicka discloses a method of detecting a valve leak comprising the steps of providing a dialysis machine (Fig. 1, item 10, Pr35) including 
Slepicka does not disclose the first point arranged upstream of the at least one membrane valve and the second point arranged downstream of the at least one membrane valve, measuring the conductivity value across the membrane valve whenever the at least one valve is closed, or a set number of measurements within a predetermined window.
Parsons also relates to a valve leak detection system (Abstract) and discloses the first point being arranged upstream of the at least one membrane valve and the second point being arranged downstream of the at least one membrane valve (Fig. 8C, items 502, 504, 526, C19/L54-62, see also admission analysis above), and the measuring device measures the conductivity value across the at least one membrane valve when the at least one membrane valve is closed (C19/L62-67).
Meyers also relates to a leak detection system (Pr80) and discloses a set number of measurements within a predetermined window (Pr160 (note sustained resistance measurements within a time frame)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the conductive measurement locations disclosed by Parsons with the valve leak detection system and method disclosed by Slepicka because, according to Parsons, the locations allow for detecting undesired flow across a closed valve (C20/L8-10).  It would have also been obvious to combine the valve leak detection system and method disclosed by Slepicka and Parsons with the measuring system for leak detection disclosed by Meyers because, according to Meyers, the sustained multiple measurements avoid false leak determinations (Pr194).
Additional Disclosures Included:  Claim 2: wherein the predetermined window is a time window. (Meyers, Pr160).  Claim 3: wherein the time window is a moving time window (Meyers, Pr160,194).  Claim 6: wherein the conductivity value is determined by taking measurements of the frequency of an oscillating voltage applied across the measuring device (Slepicka, Fig. 9, Pr42,68,73).  Claim 11: a processor arranged to receive the output signal (Slepicka, Fig. 3A, item 16, Pr47-50).  Claim 12: wherein the output signal is stored in the processor (Slepicka, Fig. 3A, item 16, Pr47-50).  Claim 13: wherein the membrane pump is provided on a cartridge (Slepicka, Fig. 14, item 150 (cassette interpreted as cartridge under broadest reasonable interpretation), Pr99).  Claim 14: wherein the measuring device is a pair of electrodes  (Slepicka, Figs. 2, 3A, 12, items 102a, 102b, Pr45,55,58-59,63).  Claim 16: wherein the number of at least one valves is two and wherein the membrane pump is arranged to be opened and closed by the two Claim 18: wherein the predetermined window is defined as a time window, a moving time window, a set number of membrane valve operations or a combination of a moving time window and a set number of valve operations  (Meyers, Pr160 (note sustained resistance measurements within a time frame)).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Slepicka, et al., U.S. Publication No. 2009/0012452 (hereinafter "Slepicka") in view of Parsons, et al., U. S. Patent No. 7,383,721 (hereinafter "Parsons) and Meyers, U.S. Publication No. 2010/0454741 (hereinafter "Meyers") as applied to Claim 1 above, and further in view of Lawless, et al., U.S. Patent No. 5,000,664 (hereinafter "Lawless").
Applicant's claims are directed towards a device.
Regarding Claims 4 and 5, the combination of Slepicka, Parson, and Meyers discloses the valve leak detection system of Claim 1 except wherein the predetermined window is a set number of valve operations.
Lawless also relates to a valve leak detection system (Abstract) and discloses wherein the predetermined window is a set number of valve operations (Fig. 9A, item 266, C10/L26-39 (note consecutive tests that open and close valves)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the set number of valve operations disclosed by Lawless with the valve leak detection system disclosed by the combination of Slepicka, Parson, and Meyers because, according to Lawless, redundant operations ensure consistent signals and avoid erroneous valve leak detection signals to ensure valve leak integrity (C10/L26-30). 
Additional Disclosures Included:  Claim 5: wherein the predetermined window is a combination of a moving time window (Lawless, Fig. 9A, C9/L53-56, C10/L11-12,26-39) and a set number of valve operations (Lawless, Fig. 9A, C10/L11-12,26-39).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slepicka, et al., U.S. Publication No. 2009/0012452 (hereinafter "Slepicka") in view of Parsons, et al., U. S. Patent No. 7,383,721 (hereinafter "Parsons) and Meyers, U.S. Publication No. 2010/0454741 (hereinafter "Meyers") as applied to Claim 6 above, and further in view of Sebestyen, et al., U.S. Publication No. 2010/0139254 (hereinafter "Sebestyen").
Applicant's claims are directed towards a device.
Regarding Claim 7-10, the combination of Slepicka, Parson, and Meyers discloses the valve leak detection system of Claim 6 except wherein the comparator further measures the difference between the minimum and maximum conductivity values measured within a single pump cycle to detect a variation in the conductivity value.
Sebestyen also relates to a valve leakage detection system (Pr7,30,33) and discloses a comparator further measures the difference between the minimum and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the minimum and maximum difference values disclosed by Sebestyen with the valve leak detection system disclosed by the combination of Slepicka, Parson, and Meyers because, according to Sebestyen, the difference is a simple way to determine proper system operations without relying upon a reference value (Pr52).
Additional Disclosures Included:  Claim 8: wherein the comparator further compares the variation in the conductivity value with a predetermined threshold value (Sebestyen, Pr52).  Claim 9: wherein the comparator further compares the variation in the conductivity value with a dynamic threshold value (Sebestyen, Pr18,52 (note dynamic values used in control)).  Claim 10: wherein the output signal is provided when the variation in the conductivity value is above the threshold value (Slepicka, Pr48).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slepicka, et al., U.S. Publication No. 2009/0012452 (hereinafter "Slepicka") in view of Parsons, et al., U. S. Patent No. 7,383,721 (hereinafter "Parsons) and Meyers, U.S. Publication No. 2010/0454741 (hereinafter "Meyers") as applied to Claim 1 above, and further in view of Hogard, et al., U.S. Publication No. 2009/0124963 (hereinafter "Hogard").
Applicant's claim is directed towards a device.
The combination of Slepicka, Parson, and Meyers discloses the valve leak detection system of Claim 1 except wherein the measuring device is a pair of capacitance probes.
Hogard also relates to a valve leakage detection system (Pr135) and discloses wherein the measuring device is a pair of capacitance probes (Pr128,130).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the valve leak detection system disclosed by the combination of Slepicka, Parson, and Meyers with the capacitance probes disclosed by Hogard because, according to Hogard, these make for easy valve leak detection (Pr135).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779